.,,   .
          -          Case 2:20-cv-01044-JAD-BNW Document 28 Filed 10/14/20 Page 1 of 2




               1, BRETT WAGGONER, PRO PER
                                                                              -FILED
                    1880 East Augusta Street.                                 -ENTERED
               2    Pahrump, NV 89048
                    (702)884-6344
               3
               4
                    E-Mail: brettawaggoner@gmail.com

                    Plaintiff                                                         SEP 2°1 2020           I
               5                                                                   CLERK US DISTRICT COURT   /.
                                                                             BY:     DISTRICT OF NEVADA      1
               6
                                                                            L...::..:.:.========~-~;nJ
               7
               8
                                                  UNITED STATES DISTRICT COURT
               9
                                                        DISTRICT OF NEVADA
              10
              11    BRETT WAGGONER, an Individual,                      ) CASE NO. 2:20-cv-01044-JAD-BNW
                                                                        )
              12                                                        )
                                   Plaintiff,                           )    STIPULATION AND ORDER TO
              13                                                        ) VOLUNTARILY DISMISS COMPLAINT

                                                                        ~
                            vs.                                                  WITHOUT PREJUDICE
              14
                                                                        )
              15
              16
                    NYE COUNTY; CHRIS ARABIA, in his
                    individual and official capacity; LEO               ~    AMENDED ORDER GRANTING

              17
                    BLUNDO, in his individual and official
                    capacity; DOES I-X; ROE CORPORATIONS )
                                                                        ~        STIPULATION TO
                                                                               VOLUNTARILY DISMISS
              18    I-X'
                                                                        ~      COMPLAINT WITHOUT
                                                                                    PREJUDICE
              19                   Defendants.                          ~
                                                                        )
              20'                                                       )            [ECF No. 26]
                                                                        )
              21    _______________)
              22
                            Plaintiff BRETT WAGGONER, individually, and Defendants NYE COUNTY, CHRI
              23
                    ARABIA and LEO BLUNDO, by and though their respective attorneys of record, hereby stipulat
              24
                    and respectfully request an order dismissing the entire action without prejudice. Each party t
              25
                    bear its own costs and attorney's fees and costs.
              26
                    Ill
              27
              28    Ill
      Case 2:20-cv-01044-JAD-BNW Document 28 Filed 10/14/20 Page 2 of 2




 1     BRETT      WAGGONER,         'PRO           LEMONS, GRUNDY & EISENBERG
       PER
 2
 3
          Isl Brett Waggoner                          Isl Rebecca Bruch
       Brett Waggoner                              Rebecca Bruch, Esq.
 4     1880 East Augusta Street.                   6005 Plumas Street, Third Floor
       Pahrump,NV 89048                            Reno,NV 89519
 5     Plaintiff                                   Attorney for Defendant
 6     Dated: September 28, 2020                   Dated: September 28, 2020
 7
 8                                                 MARQUIS AURBACH COFFING
 9,

10                                                    Isl Brian R. Hardy
                                                   Brian R. Hardy, Esq.
11                                                 10001 Park Run Drive
                                                   Las Vegas, NV 89145
12                                                 Attorney for Defendants Chris
13                                                 Arabia and Leo Blundo

14                                                 Dated: September 28, 2020
15                                                ORDER
16           The court's original order granting the parties' stipulation to dismiss this case without
17    prejudice inadvertently stated that the dismissal was "with prejudice . . . ." ECF No. 27 at 2.
      This amended order corrects that error.      IT IS SO ORDERED:
18
             Accordingly, based on the parties' stipulation [ECF No. 26] and good cause
19
      appearing, IT IS HEREBY ORDERED that THIS ACTION IS DISMISSED without
20    prejudice, each side to bear its own fees andUNITED
                                                    costs. STATES DISTRICT JUDGE
21                                                        _________________________________

22                                                 Dated: U.S. District Judge Jennifer A. Dorsey
                                                         -Dated:
                                                           - -October
                                                                 - - -14,-2020 -------
23
24
25
26
27
28'



                                                       2
